Citation Nr: 0802360	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  95-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU 
rating).


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to October 
1957.
This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision that denied a TDIU 
rating.  The veteran testified before the Board on this issue 
in February 2001.  In September 2003, the Board denied the 
TDIU rating claim.  The veteran and his wife again testified 
before the Board in June 2004.  In July 2004, the United 
States Court of Appeals for Veterans Claims remanded the TDIU 
rating claim to the Board.  Subsequently, the Board remanded 
the appeal for this benefit in March 2005 and again in 
February 2007.  

In correspondence received in March 2007, the veteran 
requested VA aid and attendance benefits.  The RO has not yet 
addressed this claim and it is referred to the RO for such 
action upon return of the claims file.


FINDING OF FACT

The veteran is service-connected for right foot callosity, 
rated as non-compensable; chronic eczema of the hands and 
feet, rated as 30 percent disabling; and depressive disorder, 
rated 50 percent disabling, none of which, individually or in 
combination, render him unable to secure or follow 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in March 2003, March 2005, and 
November 2005, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim. 

In a September 2006 letter, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In light of the Board's denial of the 
claim, no rating or effective date will be assigned, so there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess. 

Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the claim was fully developed and re-
adjudicated after the notices were provided (as reflected in 
the April 2007 supplemental statement of the case).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim, and the examiners were provided 
with his complete VA claims file in connection with their 
clinical examinations of the veteran.  Thus, the duties to 
notify and assist have been met.


Analysis

The veteran seeks a TDIU rating based on service-connected 
disabilities.

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

A veteran's non-service-connected disabilities or his 
advancing age may not be considered in a TDIU rating claim.  
38 C.F.R. § 4.19.  Also, it is necessary that the record 
reflect some factor that places his case in a different 
category than other veterans with equal ratings of 
disability.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  A veteran's service-connected 
disabilities must render a veteran unable to secure or follow 
a substantially gainful occupation (that is, work that is 
more than marginal, that permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran is in receipt of service-connection for right 
foot callosity, rated as non-compensable; chronic eczema of 
the hands and feet, rated as 30 percent disabling; and 
depressive disorder, rated as 50 percent disabling.  The 
combined disability rating is 70 percent.  Thus, the veteran 
meets the numerical, schedular requirements under 38 C.F.R. 
§ 4.16(a).  However, the unemployability benefit is only 
granted under law, when "the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities."  [emphasis added]  38 C.F.R. 
§ 4.16(a).  Therefore, it remains the responsibility of the 
Board to determine whether the veteran's service-connected 
disabilities preclude employment.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  This 
means that the Board must take into account the veteran's 
specific circumstances including his disability, education, 
and employment history when determining if he is unable to 
work.

In this case, the record is replete with evidence to the 
effect that the veteran is unemployable; thus his actual 
unemployability is not the issue here.  Rather, the question 
is whether he is rendered unemployable by a service-connected 
disability or disabilities.

The Board finds that there is no evidence in the record 
suggesting that the veteran is precluded from substantially 
gainful employment because of his service-connected 
disabilities.  Initially, it is noted that the veteran has a 
high school education and has experience working in 
maintenance and as a custodian.  He reportedly last worked 
full-time in October 1991.  

The Board now turns to the circumstances of the veteran's 
disabilities.  As to the veteran's service-connected right 
foot callosities, an April 2005 VA foot examination report 
noted that the veteran walked with a slow, but normal gait, 
but which was not attributed to right foot calluses.  His 
calluses suggested a local skin response to increased 
pressure over the callus areas, possibly due to poorly 
fitting shoes or a weight shift load after his stroke.  The 
examiner determined that the right foot calluses were 
asymptomatic and did not preclude the veteran from obtaining 
gainful employment.  

In regards to the veteran's service-connected chronic eczema 
of the hands and feet, a May 2005 VA examination report 
reflects that his disability was only a chronic itching 
disorder and for which the examiner felt that there should be 
no underlying changes in the muscle tendons or ligaments that 
would cause functional impairment.  The only symptoms due to 
the lichen simplex chronicus were itching and burning and 
maybe some slight epidermal pain most likely secondary to a 
psychiatric condition.  This evidence demonstrates that the 
veteran has experienced occasional flare-ups of his service-
connected skin disability, almost exclusively on his feet, 
not his hands, in the last few years.  These exacerbations 
have reportedly lasted between 10 days and three weeks, and 
there appears to be some relationship between the skin 
disorder and the veteran's mood or nervous condition. 

Turning to the veteran's major depressive disorder, the Board 
notes that the veteran's disability includes abnormal affect, 
depressed mood, chronic sleep impairment, some disfluent 
speech, and memory impairment.  Many of the veteran's 
symptoms have been associated with a cognitive disorder 
arising from non-service-connected strokes, not his service-
connected depression.  Review of the veteran's VA treatment 
records reveal nonservice-connected psychiatric diagnoses 
including an organic personality disorder and 
arteriosclerotic dementia, in addition to his service-
connected depression 

Indeed, VA examinations in 2003 and 2005 have generally 
described the depression as mild to no more than moderate, 
while the veteran's non-service-connected cognitive disorder 
has been described as severe to profound and as absolutely 
precluding employment.  These examiners have also generally 
attributed the veteran's behaviors to the cognitive disorder, 
rather than his service-connected depression.  Notably, the 
April 2005 VA examiner concluded that the veteran's 
depression by itself does not necessarily preclude employment 
but that his pronounced cognitive difficulty absolutely 
precludes employment.

Other practitioners have also specifically distinguished the 
nonservice-connected cognitive disorder as the primary 
disability affecting the veteran's daily functioning.  In 
letters dated in December 1991 and January 1992, Y.K. Baker, 
M.D. noted an assessment of multiple strokes.  In the first 
letter, she indicated that the veteran would not be able to 
perform any job requiring lifting greater than five pounds, 
sitting/standing greater than two hours intermittently, 
walking greater than 50 feet or greater than two hours 
intermittently, stoop, bend, climb, or perform repetitive 
hand motions.  His vision ability was also decreased which 
inhibited his ability to work.  In the January 1992 letter, 
Dr. Baker stated that the veteran could not perform any job 
function at the time.  Additionally, the April 1992 Social 
Security Administration Disability Determination and 
Transmittal listed the primary diagnosis for which the 
veteran was granted social security disability benefits as 
status post cerebrovascular accident and the secondary 
diagnosis as hypertension. Furthermore, the March 2003 VA 
psychiatric examiner opined that the veteran's cognitive 
disorder appeared to be significantly impacting his 
functioning.  He indicated that it would preclude the 
veteran's ability to maintain gainful employment.  The April 
2003 VA neurological disorder examination report noted 
diagnoses of left subcortical cerebral infarction in 1991 
with residual transcortical nonfluent aphasia, which was 
moderately severe; vascular dementia, sensory loss involving 
the right side of the body; and mild right upper extremity 
and right lower extremity weakness.  The examiner opined that 
these disabilities would prohibit any type of employability.  
The Board points out that the veteran is not service 
connected for any of the disabilities listed above which have 
been found to preclude employment.    

As established above, the Board finds that there is no doubt 
that the veteran is unemployable.  However, the problem in 
this case is that the cause of his unemployability is not his 
service-connected disabilities.  The evidence demonstrates 
that the veteran's service-connected right foot callosities, 
chronic eczema of the hands and feet, and major depressive 
disorder have not precluded him from employment.  The weight 
of the evidence demonstrates that his cognitive disorder 
arising from non-service-connected strokes precludes him from 
employment.    

The Board has also considered the veteran's testimony at his 
February 2001 hearing that his service-connected disabilities 
have interfered with employment.  However, as noted above, 
the medical evidence has shown that the veteran is not 
unemployable due to his service-connected disabilities.  

In sum, the weight of the evidence demonstrates that the 
veteran does not satisfy the criteria for a TDIU rating.  
Since the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied




_____________________________	 ____________________________  
        MILO H. HAWLEY			HEATHER J. HARTER
Veterans Law Judge,	 		Acting Veterans Law Judge,
	      Board of Veterans' Appeals			Board 
of Veterans' Appeals




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


